Citation Nr: 0303495	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  01-01 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from June 1957 to June 
1958.

The current appeal arose from an August 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston Texas.  The RO granted entitlement to service 
connection for COPD and assigned a noncompensable rating.  
During the pendency of the appeal, the RO increased its 
rating for COPD to 30 percent disabling.

The veteran provided oral testimony before the undersigned 
Veterans Law Judge of the Board of Veterans' Appeals (Board) 
at the RO in July 2002, a transcript of which has been 
associated with the claims file.


FINDINGS OF FACT

The veteran's COPD is shown to be moderately advanced, with 
his activity capacity shown to be virtually nil because of 
the decreased pulmonary capacity, and with evidence of acute 
episodes of respiratory failure and congestive heart failure.


CONCLUSION OF LAW

The criteria for an initial 100 percent rating for COPD have 
been met effective from original date of entitlement to 
service connection.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.97, DC 6604 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duty to Assist

There have been changes in the law during the pendency of 
this appeal that are applicable to the matter on appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA) recently codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 
2002).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence in 
establishing entitlement to an increased rating exists, or 
was brought to the attention of the RO or the Board but not 
requested.  

The RO notified the appellant of the evidence needed to 
substantiate the claim by virtue of rating decisions, a 
statement of the case, and other pertinent correspondence, in 
particular the supplemental statement of the case, that 
discussed the evidence considered since the initial decision 
on appeal, and requests for assistance in development of 
evidence to support his claim.  VA medical records were 
obtained and two VA examinations were conducted.

The appellant was afforded the opportunity to submit 
arguments in support of the claim, and in fact did so.  He 
was afforded the opportunity to attend a hearing held before 
the undersigned Veterans Law Judge and a transcript of such 
hearing is in the claims file.  It is clear from the record 
that the RO's communications with the appellant in the 
aggregate have advised him to submit evidence in support of 
his claim.  

He has been advised of what evidence he could submit himself 
or to sufficiently identify evidence and if private in 
nature, to complete authorization or medical releases so that 
VA could obtain the evidence for him.  Such notice 
sufficiently placed the appellant on notice of what evidence 
could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the RO has not provided notice of the VCAA or 
adjudicated this claim with this law in mind, as the Board 
noted earlier, the RO has in fact complied with the new law 
in fully executing the required duties to notify and to 
assist in the development of the claim.  The Board finds no 
prejudice to the appellant in proceeding with this case 
because the procedural actions of the RO are in essential 
agreement with and adhere to the mandates of this new law.  
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to this claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 
2002)); 66 Fed. Reg. 45,630 (August 29, 2001) (codified at 
38 C.F.R. § 3.159).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of 
Bernard, supra.

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the appellant has been prejudiced by any 
denials of those opportunities.  

In the appellant's case at hand, the dispositive facts are of 
record with respect to an increased evaluation for COPD.  The 
outcome is wholly favorable in this matter.  Therefore the 
Board finds that he is not prejudiced by its consideration in 
the first instance of this claim pursuant to this new law.  
As set forth above, VA has already met all obligations to the 
appellant under this new law.

Moreover, the appellant has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the appellant will not be prejudiced by its 
actions and that a remand for adjudication by the RO would 
only serve to further delay resolution of this claim.  See 
Bernard, supra.

Therefore, no useful purpose would be served in remanding or 
deferring the matter simply for initial consideration of the 
VCAA by the RO.  

This would result in additional and unnecessary burdens on 
VA, with no benefit flowing to the appellant.  Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).

In the final analysis, the Board notes that any deficiencies 
which may exist in the duties to notify and assist are 
harmless since, as the Board indicated above, the benefit 
sought on appeal is granted in full.


Factual Background

A review of the service medical records reveals that the 
veteran was hospitalized for a respiratory illness in January 
1958, and gave a history of flu like symptoms including cough 
and fever beginning around October 1957.  He was initially 
diagnosed with pneumonia, left lower lobe.  During the course 
of hospitalization and testing, the diagnosis was changed to 
pleural effusion, left, probably pulmonary tuberculosis.  

He was transferred to another hospital in March 1958 and 
continued to receive hospital treatment for pleurisy, 
tuberculosis with effusion and tuberculosis, pulmonary, 
active and involving the left lung.  He remained hospitalized 
until June 1958 and underwent a medical board the same month, 
where he was declared physically unfit due to tuberculosis, 
pulmonary upper lube left lung, and pleurisy tuberculosis, 
with effusion, left.

Based on the medical evidence shown in the service medical 
records, the RO granted entitlement to service connection for 
pulmonary tuberculosis, and pleurisy, tuberculosis in an 
August 1958 rating decision.  The RO assigned a 100 percent 
evaluation for active disease and noted that he was still 
hospitalized.  

Based on findings from an October 1958 VA hospital discharge 
record showing the veteran to be asymptomatic and his 
tuberculosis and pleuritis to be inactive, the RO issued a 
rating that evaluated the veteran's tuberculosis as 100 
percent from October 1958 to October 1960, 50 percent from 
October 1960 to October 1964, 30 percent from October 1964 to 
October 1969 and 0 percent from October 1969.  

In October 2000 the veteran filed a claim of entitlement to 
service connection for COPD as secondary to his service 
connected tuberculosis through his representative.  VA 
records which were submitted in conjunction with the claim 
include chest X-rays taken in August 1995 showing findings of 
minimal interstitial increased densities in the perihilar 
areas and bases, chronic in nature, with the lungs 
overinflated, consistent with COPD.  An April 2000 treatment 
note reflects treatment for complaints of increased shortness 
of breath for which he had gone to a private hospital.  By 
the time of his VA clinic visit, he had improved and no 
longer required an elevated bed for breathing.  He was noted 
to sleep using 3 pillows.  He was assessed with COPD, as well 
as with coronary artery disease, congestive heart failure 
(CHF) and sleep apnea.  A May 2000 Chest X ray revealed 
findings of increased interstitial density involving lower 
lungs chronic in nature.  Lungs were again overinflated 
consistent with COPD and his heart was borderline in size.  

The report of a May 2000 VA examination revealed a history of 
active tuberculosis in service, which was arrested in 1962 
and inactive ever since.  He gave a history of developing 
severe respiratory problems in 1996 and was diagnosed with 
COPD.  He indicated that he was on four different types of 
inhalers on a daily basis ever since.  He stated that he had 
been hospitalized or received emergency treatment twice in 
the past five months due to pulmonary respiratory 
difficulties.  

He indicated he had been hospitalized in March 2000 for 
congestive heart failure and received outpatient hospital 
treatment for an upper respiratory infection a week before 
this exam.  He described being very inactive because he could 
not walk more than fifty feet or use any stairs due to 
shortness of breath.  He indicated he could walk very slowly 
for about 30 minutes in a water pool, using floatation.  He 
gave a history of smoking a pack of cigarettes per day since 
age 15 and quit in 1994.  
  
On physical examination, his carotid arteries pulsated 
equally well without any bruits heard.  Chest examination 
revealed lungs clear to auscultation and percussion.  There 
were no rales, rhonchi and no wheezing present.  
Cardiovascular examination revealed normal sinus rhythm, no 
friction rubs and no extrasystoles.  There was 2+ pitting 
edema in the lower extremities.  The diagnostic impression 
was morbid obesity, COPD and pulmonary tuberculosis, 
inactive, with residual effect of tuberculosis said to 
probably contribute to his COPD.  His COPD was also said to 
have been aggravated by his lengthy smoking habit.  

Pulmonary function tests (PFTs) revealed FEV-1 of 93 percent 
of predicted value and a FEV-1/FVC of 118 percent of 
predicted value.  DLCO was not done.

In an August 2000 rating decision, the RO granted service 
connection for COPD as secondary to service-connected 
pulmonary tuberculosis and assigned a 0 percent evaluation.  
The veteran appealed this decision.  While the appeal was 
pending, the RO in an October 2000 rating decision increased 
the evaluation of the COPD to 30 percent disabling, effective 
February 15, 2000, the date of his claim.

The report of a February 2002 VA examination included a 
review of medical records in the claims file.  Among the 
history reviewed was the cardiac history showing treatment 
for left ventricular ejection fraction of 83% in July 1996, 
which was thought to be due to possible small vessel disease 
or diabetic coronary vessels.  Also noted was the August 2000 
thallium results, which showed findings consistent with 
myocardial infarction, but were later determined to be mild 
and fixed.  There was also no left ventricular dilatation 
with stress or increased lung intake.  Based on findings of 
normal wall motion the VA cardiology service had recommended 
no further cardiac studies but advised the veteran to control 
his blood pressure.  Also noted was that a past ECG had shown 
a right bundle branch block.  He was noted to be on multiple 
inhalers for COPD.  

Physical examination in February 2002 revealed the veteran to 
be morbidly obese and he was noted to get dyspneic with 
minimal exertion.  On examination his lungs were clear to 
percussion and auscultation.  Cardiovascular findings 
revealed the PMI not palpable due to a thick chest wall.  
Heart sounds were normal without murmur or gallop.  He had 2+ 
pitting edema bilaterally.  Among the diagnoses was COPD.  He 
was also diagnosed with morbid obesity, diabetes mellitus, 
hypertension and obstructive sleep apnea.  His dyspnea was 
said to be predominantly due to his COPD and his morbid 
obesity.  His extensive cardiac evaluations were said to have 
shown no convincing evidence of congestive heart failure.  

Pulmonary function tests (PFTs)done in February 2002 revealed 
FEV-1 of 67 percent of predicted value and a FEV-1/FVC of 102 
percent of predicted value.  DLCO was not done.  Chest X-rays 
from February 2002 revealed the heart to not be enlarged.  
The impression was chronic changes and no acute disease.  

In March 2002 the veteran submitted additional medical 
evidence in support of his claim.  Among this evidence is a 
July 1996 private hospital report showing the veteran 
underwent a right and left heart catheterization, with 
findings consistent with impaired hemodynamics of the left 
ventricle consistent with possible small vessel disease 
and/or diabetic small vessels.  

Also submitted was a March 2000 private hospital record 
showing that the veteran had undergone emergency treatment 
for what was diagnosed as acute dyspnea, congestive heart 
failure, right congestive heart failure (CHF).  He was noted 
to have COPD and sleep apnea.  This diagnosis was accompanied 
by a private ECG report showing abnormal ECG with right 
bundle branch block.  

In July 2002, the veteran testified before the undersigned at 
a hearing held at the RO.  He testified that he had been 
receiving treatment at the VA medical facility since early 
2000.  He testified that he now had congestive heart failure, 
which had begun to affect him in the early 1990s.  He 
testified that he is unable to walk very far, only about 60 
feet from his house to his car.  He testified that once he 
gets to the car he has to catch his breath.  He testified 
that his breathing problems render him unable to work around 
the house.  He testified that he was on Social Security but 
that this was for a spinal disability.  He testified that he 
was last hospitalized in 1996 for a heart attack.  

Submitted in January 2003 are VA records from 2000 to 2003 
showing continued treatment for ongoing cardiopulmonary 
problems, with multiple inhalers still being used.  These 
records show that he underwent a persantine thallium (PTHALL) 
study in August 2000 for problems including coronary artery 
disease, sleep apnea with an episode of CHF.  He was noted to 
have "OE" at 50 feet and slept on 3 pillows because of 
dyspnea.  

Findings in the interior and inferior walls were consistent 
with myocardial infarction.  He was also noted to have COPD, 
with fev 3.4, ratio 82%; "TLC" 82%.  The assessment was 
chest discomfort, and the physician indicated that the PTHALL 
should be reviewed with cardiology.  The veteran's dyspnea 
was multifactorial, including sleep apnea, diastolic 
dysfunction and COPD, but the physician also wanted to review 
this case with cardiology to see if a cardiac component was 
present.  The veteran was referred to pulmonary rehab.  The 
rest of the VA records deal with other problems including 
hypertension, diabetes, obesity and chronic neck pain.  

The neck pain was said to have been caused by an injury 
during pulmonary rehab in December 2000 according to a June 
2001 record.  A July 2001 treatment record reflects that he 
continued to use three pillows while sleeping.  

The report of a January 2003 VA examination reflects a 
history given of the veteran having been diagnosed with 
tuberculosis in service, that became inactive after 
treatment, but with residual difficulty breathing since the 
late 1950's and early 1960's that became progressively worse.  
He indicated that he was diagnosed with COPD about 12 or 14 
years ago.  He was noted to be using 4 different inhalers on 
a daily basis, otherwise he had severe difficulty breathing.  
He was noted to be very inactive and did not exercise.  He 
was unable to walk more than 40 or 50 feet without stopping 
due to shortness of breath.   He coughed on a daily basis, 
which produced a small amount of clear sputum.  He did not 
use oxygen.  He was noted to have been diagnosed with 
congestive heart failure (CHF) in March 2002, and had been 
taking medication for this ever since.  He was noted to also 
be on medication for hypertension, cholesterol and diabetes.  
He was noted to have smoked from age 16 to 55.  

Upon physical examination, he was noted to be six feet tall 
and weigh 306 pounds, which was morbidly obese.  He was 
grossly dyspneic, with no cough detected and his color was 
good.  He had good breath sounds throughout both lung fields.  
There was no rales, rhonchi or wheezing detected on 
auscultation.  There was normal sinus rhythm, with no 
murmurs, friction rub and no extra systole.  He did have 3+ 
to 4+ pitting edema of the lower extremities.   He was to 
have pulmonary function studies and X ray to accompany this 
report.  The diagnosis was COPD moderately advanced, 
superimposed hypertensive cardiovascular disease with 
congestive heart failure.  His activity capacity was 
virtually nil because of the decreased pulmonary capacity.  

Pulmonary function tests (PFT) revealed FEV-1 of 81 percent 
of predicted value and a FEV-1/FVC of 117 percent of 
predicted value.  DLCO was not done.  He had normal 
spirometry and lung volumes.  X ray revealed findings of 
overinflated lungs, representing COPD.  The heart was 
borderline in size.  


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2002).  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4.  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2002); DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2002).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As a preliminary matter, the Board notes that the criteria 
for evaluating the severity of COPD were changed effective on 
October 7, 1996. See 61 Fed. Reg. 46,720-31 (Sept. 5, 1996).  




However, since the revisions took effect about 4 years prior 
to the veteran filing his current claim in 2000, for a higher 
rating for these disabilities, the Board only has to evaluate 
the severity of these conditions under the revised criteria 
because the changes did not occur during the pendency of this 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).

DC 6604 for COPD provides a 10 percent rating if it is 
manifested by FEV-1 of 71 to 80 percent of predicted value; 
FEV-1/FVC of 71 to 80 percent predicted value; or DLCO (SB) 
66- to 80 percent predicted.  A 30 percent rating is 
warranted for FEV-1 of 56 to 70 percent of predicted value; 
FEV-1/FVC of 56 to 70 percent predicted value; or DLCO (SB) 
56- to 70 percent predicted.  A 60 percent rating is 
warranted for FEV-1 of 40 to 55 percent of predicted value; 
FEV-1/FVC of 40 to 55 percent predicted value; or DLCO (SB) 
of 40- to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiovascular 
limit).

A 100 percent rating is warranted for FEV-1 less than 40 
percent of predicted value, or; the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) less than 40 percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires oxygen therapy. 38 C.F.R. § 4.97, DC 
6604 (2002).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2002).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14 (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993). This 
would result in pyramiding contrary to the provisions of 38 
C.F.R. § 4.14.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 3.102, 4.3 (2002).


Analysis

The evidence reflects that during the appeal process the 
veteran was granted a 30 percent evaluation based on his 
pulmonary function findings from the May 2000 VA examination, 
which revealed FEV-1 of 93 percent of predicted value and a 
FEV-1/FVC of 118 percent of predicted value.  The February 
2002 VA examination 2002 revealed FEV-1 of 67 percent of 
predicted value and a FEV-1/FVC of 102 percent of predicted 
value.  The January 2003 VA examination's PFT revealed FEV-1 
of 81 percent of predicted value and a FEV-1/FVC of 117 
percent of predicted value.  These findings are consistent 
with the criteria for a 30 percent evaluation.  However these 
findings were incomplete because DLCO was not done.

Also noted in both the May 2000 and the January 2003 VA 
examinations were findings that the veteran had required 
hospitalizations for pulmonary difficulties and congestive 
heart failure.  In May 2000, he was noted to have been 
hospitalized twice in the previous five months for congestive 
heart failure.  The VA medical records showed private 
hospital treatment for CHF in April 2000 and again in August 
2000.  Most significantly, there is of record a private 
hospital record from March 2000 showing a diagnosis of right 
congestive heart failure.  The presence of right congestive 
heart failure (cor pulminale) is noted to be among the 
criteria for a 100 percent rating under Diagnostic Code 6604.  

Findings from the February 2002 VA examination differ from 
this history in that the examiner determined that there was 
no evidence of cardiac problems shown on review of the 
evidence and examination of the veteran.  However, this 
examiner gave an opinion that the veteran's dyspnea was 
caused by COPD as well as obesity.  No opinion was given as 
to what percentage of the dyspnea was due to COPD as opposed 
to the obesity.  However, the findings from this examination 
revealed the veteran to become dyspneic with minimal 
exertion, thereby suggesting a minimal exercise capacity, 
which was as likely as not due to COPD.  

The January 2003 VA examination was conducted pursuant to a 
request to further clarify the extent of functional 
limitations caused by COPD, as opposed to other possible 
sources.  The examiner diagnosed the veteran with COPD 
moderately advanced, superimposed hypertensive cardiovascular 
disease with congestive heart failure.  His activity capacity 
was virtually nil because of the decreased pulmonary 
capacity.  

This opinion suggests that the veteran's decreased pulmonary 
capacity due to COPD is such that it caused his exercise 
capacity to be virtually nil.  There was no opinion that 
clearly suggested that other medical factors present were 
solely responsible for the decreased exercise capacity.  The 
evidence available also suggests that the COPD may play a 
factor in the veteran's prior hospitalizations, including for 
CHF.  



The RO is noted to have denied a higher evaluation for COPD 
in part due to the fact that the veteran was obese and had 
congestive heart failure, which it implied was due to his 
obesity.  However there is no medical opinion that explicitly 
supports the RO's conclusion.  

The medical findings regarding the congestive heart failure 
are somewhat contradictory, with the VA medical records and 
the 2003 examinations showing a congestive heart failure and 
the 2002 examination suggesting that there is no heart 
pathology.  This is a balance of positive and negative 
evidence regarding the heart pathology.  

Among the favorable evidence is the March 2000 record showing 
possible cor pulmonale.  The overall evidence shows the 
veteran's dyspnea related exercise capacity to be extremely 
low to practically nil, with a 50/50 chance that this dyspnea 
is due to COPD.

Affording the veteran the benefit of the doubt, the Board 
finds that notwithstanding the incomplete PFT findings, the 
veteran's service connected COPD more closely resembles the 
criteria for a 100 percent evaluation based on the portion of 
Diagnostic Code 6604 that allows a 100 percent evaluation for 
COPD which results in maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure.  

The Board also finds that the evidence has shown the 
veteran's COPD to more closely resemble a 100 percent 
evaluation since his claim was filed on February 15, 2000, 
therefore there is no need to consider whether staged ratings 
are warranted.  



ORDER

Entitlement to an initial 100 percent evaluation for COPD is 
granted as of February 15, 2000, subject to the laws and 
regulations governing the payment of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


